UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6346



LEWIS L. PENDLETON, II,

                                           Petitioner - Appellant,

          versus


CHARLES E. THOMPSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-291)


Submitted:   February 28, 2001            Decided:    March 13, 2001


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lewis L. Pendleton, II, Appellant Pro Se. Rick Randall Linker,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lewis L. Pendleton, II, a Virginia prisoner, appeals the dis-

trict court’s order denying relief on his action asserting that the

Virginia Parole Board violated the Ex Post Facto Clause when, upon

revoking his parole, it likewise revoked his previously earned good

time credits. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny Pendle-

ton’s motion for appointment of counsel, deny a certificate of

appealability, and dismiss on the reasoning of the district court.

See Pendleton v. Thompson, No. CA-99-291 (W.D. Va. Feb. 16, 2000);

see also Warren v. Baskerville, 233 F.3d 204 (4th Cir. 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2